Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 3, 2007, which, among other things, charged claimant with a recoverable overpayment of unemployment insurance benefits.
The sole issue presented by claimant on this appeal is whether she was properly charged by the Unemployment Insurance Appeal Board with a recoverable overpayment of unemployment insurance benefits. The record reveals that claimant, a registered nurse who failed a certain competency exam, was previously determined to have voluntarily left her employment without good cause because her employment ended after she declined to pursue an opportunity for a transfer to a position in which she would not be required to pass the exam. Inasmuch as claimant reported on her ensuing application for benefits that she had been fired, substantial evidence supports the Board’s finding of a recoverable overpayment, notwithstanding claimant’s contention that the misrepresentation was not willful (see Labor Law § 597 [4]; Matter of McBurney [Commissioner of Labor], 46 AD3d 1308 [2007]).
*1350Mercure, J.P., Spain, Rose, Kane and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.